DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 6/7/2022.
Claims 1 – 6 and 8 are presented for examination.

Allowable Subject Matter
Claim 1 – 6 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1 – 6 and 8, the prior art fails to show a second internal gear disposed concentrically with the rotating shaft to overlap the first internal gear in a direction along the rotating shaft, and rotatably disposed in the housing, the second internal gear having an internal gear configuration with a tooth portion formed on an inner peripheral surface facing the rotating shaft with a number of teeth different from a number of teeth of the first internal gear; an external gear rotatably disposed at a position separated from the rotating shaft and inside the first internal gear and the second internal gear in the rotating body, the external gear having an external gear configuration with a tooth portion formed on an outer peripheral surface facing the inner peripheral surface of the first internal gear and the inner peripheral surface of the second internal gear, the tooth portion formed on the outer peripheral meshing with the first internal gear and the second internal gear.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858